
	
		III
		110th CONGRESS
		1st Session
		S. CON. RES. 33
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2007
			Mr. Alexander (for himself,
			 Mr. Dodd, and Mr. Kennedy) submitted the following concurrent
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		CONCURRENT RESOLUTION
		Recognizing the benefits and importance of
		  school-based music education. 
	
	
		Whereas
			 school music programs enhance intellectual development and enrich the academic
			 environment for students of all ages;
		Whereas
			 students who participate in school music programs are less likely to be
			 involved with drugs, gangs, or alcohol, and have better attendance in
			 school;
		Whereas
			 the skills gained through sequential music instruction, including discipline
			 and the ability to analyze, solve problems, communicate, and work
			 cooperatively, are vital for success in the 21st century workplace;
		Whereas
			 the majority of students attending public schools in inner city neighborhoods
			 have virtually no access to music education, which places them at a
			 disadvantage compared to their peers in other communities;
		Whereas
			 the arts are a core academic subject, and music is an essential element of the
			 arts; and
		Whereas
			 every student in the United States should have an opportunity to reap the
			 benefits of music education: Now, therefore, be it
		
	
		That it is the sense of Congress that music
			 education grounded in rigorous instruction is an important component of a
			 well-rounded academic curriculum and should be available to every student in
			 every school in the United States.
		
